       Case 1:19-cv-00189-YK Document 17-1 Filed 12/11/19 Page 1 of 14




                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


                                           )

   VICTOR UKADIKE EZEIBE,                  )

               Plaintiff,                  ) Civil Case No. 1:19-cv-00189-YK

                    v.                     )

           CITY OF YORK                    )      Jury Trial Demanded

                  and                      ) FIRST AMENDED COMPLAINT

   JOHN DOES and JANE DOES,                )

              Defendants.                  )

                                           )
                         PRELIMINARY STATEMENT

1. The Fourth Amendment to the United States Constitution, as incorporated

   against the states by the Fourteenth Amendment, protects the people from

   unreasonable seizures of their person. The Plaintiff in this matter was

   surrounded by police and arrested at gunpoint without probable cause or

   reasonable suspicion, confined, and intimately searched, resulting in the

   Plaintiff’s emotional distress, terror, apprehension, anxiety, and humiliation.
       Case 1:19-cv-00189-YK Document 17-1 Filed 12/11/19 Page 2 of 14



                                 JURISDICTION

2. This Court has jurisdiction over the subject matter of this Complaint under 42

   U.S.C. § 1983 and 28 U.S.C. §§ 1331, 1343(a)(3), 1343(a)(4), and 1367(a).

                                     PARTIES

3. Victor Ukadike Ezeibe (“Plaintiff”) is a resident of West Manchester Township,

   Pennsylvania.

4. City of York (“York City" or "the City”) is a municipality located in the County

   of York, Commonwealth of Pennsylvania.

5. John Doe and Jane Doe Defendants are, upon information and belief, York City

   Police Officers and are, accordingly officers, agents or employees of York City.

   They are sued in their individual capacities. (Hereafter referred to as

   “Individual Defendant” or “Individual Defendants”).

                             FACTUAL ALLEGATIONS

6. Plaintiff is Nigerian and works in York City as a pharmacist.

7. On the evening of December 16, 2018, Plaintiff left work and was driving home

   in his Nissan X-Terra; he was driving through an undesirable part of the City so

   that he could stop at the Turkey Hill Mini Market on his way home to buy ice

   cream for his children.

8. An Individual Defendant followed Mr. Ezeibe’s Plaintiff’s vehicle from the

   Shell Gas Station on Roosevelt Avenue to the Turkey Hill Mini Market on West

   Market Street in York, Pennsylvania in Defendant’s police cruiser.
       Case 1:19-cv-00189-YK Document 17-1 Filed 12/11/19 Page 3 of 14



9. Upon parking his vehicle, an Individual Defendant shouted, “Stay in your car!

   Do not come out of your car!” which shocked and surprised Mr. Ezeibe

   Plaintiff.

10. Mr. Ezeibe Plaintiff waited in his car, as instructed, and observed that he was

   surrounded by approximately four to five other York City police cruisers and

   Individual Defendants.

11. An Individual Defendant ordered Mr. Ezeibe Plaintiff to drop his car keys out

   the window, to which Mr. Ezeibe Plaintiff complied.

12. After an Individual Defendant collected Mr. Ezeibe’s Plaintiff’s car keys from

   the ground near the driver’s window, Mr. Ezeibe Plaintiff observed the

   reflection of an Individual Defendant in the side mirror aiming a firearm at Mr.

   Ezeibe Plaintiff.

13. Mr. Ezeibe Plaintiff looked to his right and left and observed two other

   Individual Defendants with firearms aimed at him.

14. All of the Individual Defendants were Caucasian.

15. The realization that three Individual Defendants were surrounding Mr. Ezeibe

   Plaintiff and were pointing firearms at him provoked feelings of terror in Mr.

   Ezeibe Plaintiff.

16. The fact that the Individual Defendants were Caucasian and Plaintiff was a

   Black male heightened Plaintiff's anxiety.

17. The Individual Defendants ordered Mr. Ezeibe Plaintiff to exit his vehicle with
       Case 1:19-cv-00189-YK Document 17-1 Filed 12/11/19 Page 4 of 14



   his hands up and walk backwards; Mr. Ezeibe Plaintiff complied with this order.

18. Two Individual Defendants seized Mr. Ezeibe Plaintiff and handcuffed him.

19. The Individual Defendants searched Mr. Ezeibe’s Plaintiff’s person, including

   his underwear and pockets.

20. The Individual Defendants then confined Mr. Ezeibe Plaintiff within the back

   seat of a police cruiser while Individual Defendants searched Mr. Ezeibe’s

   Plaintiff’s Nissan X-Terra personal vehicle.

21. Following the search of Mr. Ezeibe’s Plaintiff’s vehicle, the Individual

   Defendants escorted him out of the back of the police cruiser, causing a cut or

   abrasion to Mr. Ezeibe’s Plaintiff’s person in the process.

22. The incident of December 16, 2018 between Individual Defendants and Mr.

   Ezeibe Plaintiff has caused mental and emotional suffering to Mr. Ezeibe

   Plaintiff, including nightmares and panic attacks causing Plaintiff to physically

   shake.

23. Approximately three days following the incident of December 16, 2018, Mr.

   Ezeibe Plaintiff contacted the York City Police to inquire about information

   concerning the incident and was informed that there were no records pertaining

   thereto.

24. The fact that York City has no record of the December 16, 2018 incident

   suggests that Individual Defendants acted unlawfully and purposely omitted

   documenting and/or recording the incident.
       Case 1:19-cv-00189-YK Document 17-1 Filed 12/11/19 Page 5 of 14




                             CLAIMS FOR RELIEF

                                    COUNT I
     False Arrest in Violation of the Fourth and Fourteenth Amendments

25. Plaintiff hereby incorporates the allegations contained in paragraphs 1 through

   19 foregoing paragraphs, as if fully set forth herein.

26. The Fourth Amendment prohibition against unreasonable searches and

   seizures, as incorporated against the states through the due process clause of the

   Fourteenth Amendment to the United States Constitution prohibits law

   enforcement officers from making an arrest or investigatory without probable

   cause or reasonable suspicion.

27. All Individual Defendants acted under color of state law.

28. Individual Defendants violated Plaintiff's constitutional right to be free from

   unreasonable searches and seizures by arresting him, confining him, and

   searching his person and his vehicle without probable cause or reasonable

   suspicion. See 42 U.S.C. §1983.

29. The Individual Defendants acted with malice, evil intent and reckless

   disregard when they seized and searched Plaintiff without probable cause.

30.York City failed to take steps to properly train and supervise Individual

   Defendants.
          Case 1:19-cv-00189-YK Document 17-1 Filed 12/11/19 Page 6 of 14



31. Specifically, York City failed to create or implement policies which would

      require that York City Police document all incidents where officers draw

      firearms. Alternatively, York City failed to ensure that such policies, if in

      existence, were carried out.

32. Specifically, York City failed to ensure that officers were instructed on the

      constitutional prohibition on the use of force about excessive force or the threat

      thereof to seize or arrest a person in the absence of probable cause or reasonable

      suspicion.

33. Specifically, York City, upon information and belief, was aware that Individual

      Defendants and/or other police officers arrested individuals in violation of the

      U.S. Constitution and failed to train, provide proper supervision, or otherwise

      protect against such abuses.

34. York City’s failure demonstrates a deliberate indifference to the constitutional

      rights of persons with whom its police officers would come into contact.

35. Accordingly, York City is liable for the unconstitutional conduct of Individual

      Defendants within the meaning of Monell v. Department of Social Services, 436

      U.S. 658 (1978).

                                        COUNT II
                                        False Arrest

29. Plaintiff hereby incorporates the allegations contained in paragraphs 1 through

28.
       Case 1:19-cv-00189-YK Document 17-1 Filed 12/11/19 Page 7 of 14



30. Individual Defendants intentionally confined Mr. Ezeibe against Mr. Ezeibe’s

   will under the threat of lethal force.

31. Mr. Ezeibe was confined within fixed boundaries to which there was no

   reasonable means of escape known to Mr. Ezeibe.

32. Individual Defendants lacked probable cause or reasonable suspicion to arrest

   Mr. Ezeibe and, accordingly, such arrest was not privileged.

33. Individual Defendants are agents or employees of York City and were

   acting within the scope of their agency or employment.

34. Accordingly, York City may be held liable for the tort of false arrest under a

   respondeat superior theory of liability in addition to its failure to train or

   supervise its agents and employees as referenced in Count I.

                                    COUNT III
                                 Invasion of Privacy

35. Plaintiff hereby incorporates the allegations contained in paragraphs 1 through

36. Individual Defendants intruded upon the seclusion of Mr. Ezeibe in searching

   his person and vehicle and, accordingly, such Defendants are liable for the tort

   of invasion of privacy.

37. Individual Defendants are agents or employees of York City and were

   acting within the scope of their agency or employment.
          Case 1:19-cv-00189-YK Document 17-1 Filed 12/11/19 Page 8 of 14



38. Accordingly, York City may be held liable for the tort of invasion of privacy

      under a respondeat superior theory of liability in addition to its failure to train

      or supervise its agents and employees as referenced in Count I.



                                       COUNT IV
                                     Civil Conspiracy

39. Plaintiff hereby incorporates the allegations contained in paragraphs 1 through

38.

40. Individual Defendants and York City acted together with a common purpose in

committing the unlawful acts alleged in Counts I through III and Defendants’ acts

in carry out such civil conspiracy caused injury to the Plaintiff. Accordingly,

Defendants have committed the tort of civil conspiracy.

                                      COUNT V
                             Conspiracy Under Federal Law

41. Plaintiff hereby incorporates the allegations contained in paragraphs 1 through
40.

42. Individual Defendants and York City acted together, in concert, to deprive Mr.

Ezeibe of the equal protection of the laws and/or equal privileges and immunities

under the laws. Accordingly, Defendants have conspired to violate Mr. Ezeibe’s

civil rights pursuant to 42 U.S.C. §1985(3).

                                     COUNT II
          Use of Excessive Force in Violation of the Fourth and Fourteenth
                                    Amendments
       Case 1:19-cv-00189-YK Document 17-1 Filed 12/11/19 Page 9 of 14



36. Plaintiff hereby incorporates the foregoing paragraphs, as if fully set forth

   herein.

37. The Fourth Amendment prohibition against unreasonable searches and

   seizures, as incorporated against the states through the due process clause of the

   Fourteenth Amendment to the United States Constitution prohibits law

   enforcement officers from using unreasonable and excessive force when

   detaining, arresting or searching individuals.

38. Excessive force is that which is unreasonable in light of the totality of the

   circumstances.

39. Multiple Individual Defendants drew their guns and tackled Plaintiff, even

   though Plaintiff was unarmed and complied with all of their instructions.

40. At all times, the Individual Defendants acted under color of state law.

41. The Individual Defendants man-handled Plaintiff.

42. The Individual Defendants searched Plaintiff's underwear.

43. The Individual Defendants acted with malice, evil intent and reckless disregard

   when they used excessive force against Plaintiff.

44.The Individual Defendants are liable for the use of excessive force against

   Plaintiff. See 42 U.S.C. §1983.

45. York City police officers have a history of using excessive force against

   bystanders, arrestees and detainees as, for example, the following complainants:

   Raymond Douglas Young (excessive force); Erika Eberhardinger (firing gun
       Case 1:19-cv-00189-YK Document 17-1 Filed 12/11/19 Page 10 of 14



   into car windshield); Larry Lee Walker (excessive force); Waleska Vega

   (excessive force) Alfredo Montanez (excessive force); Estate of Juan Bonilla,

   Jr. (deadly force); Khalid Abdulla (personal injury and harassment due to sexual

   orientation and disability); and Donna and Holly Dull (Excessive force).

46. York City failed in its responsibility to properly train and supervise its police

   officers in the use of force and the constitutional prohibition against the use of

   excessive and unreasonable force.

47. York City acted with deliberate indifference to the likelihood that the

   Individual Defendants would violate the constitutional rights of persons with

   whom they come into contact.

48. Accordingly, York City is liable for the unconstitutional conduct of Individual

   Defendants within the meaning of Monell v. Department of Social Services, 436

   U.S. 658 (1978).

                                    COUNT III
                                  Equal Protection

49. Plaintiff hereby incorporates the foregoing paragraphs, as if fully set forth

   herein.

50. The 14th amendment of the United States Constitution guarantees “all

   persons . . . the equal protection of the laws.”

51. As a Black Nigerian male, Plaintiff is a member of a protected class.
       Case 1:19-cv-00189-YK Document 17-1 Filed 12/11/19 Page 11 of 14



52. All of the Individual Defendants who unlawfully confronted Plaintiff with

   drawn guns and tackled him to the ground were Caucasian.

53. At all times, the Individual Defendants acted under color of state law.

54. The Individual Defendants targeted Plaintiff because he was a Black male

   driving an expensive SUV in an undesirable part of the City.

55. The Individual Defendants engaged in racial profiling when they confronted

   Plaintiff with drawn guns, then tackling and searching him.

56. The Individual Defendants were racially motivated when they confined

   Plaintiff and searched his Nissan X-Terra.

57. The Individual Defendants acted with malice, evil intent and reckless

   disregard when they detained and searched Plaintiff because of his race and

   ethnicity.

58.The Individual Defendants are liable to Plaintiff because they denied Plaintiff

   the Equal Protection of the laws. See 42 U.S.C. §1983.

59. York City knows that in the course of police work, officers come into contact

   with racial and ethnic minorities.

60. The Individual Defendants' actions in surrounding Plaintiff with drawn guns

   was a glaring example of racial discrimination.

61. It may be inferred from the egregiousness of the Individual Defendants'

   conduct that York City has failed to adequately train and/or supervise the

   Individual Defendants.
       Case 1:19-cv-00189-YK Document 17-1 Filed 12/11/19 Page 12 of 14



62. York City’s failure demonstrates a deliberate indifference to the constitutional

   rights of minorities with whom its police officers would come into contact.

63.Accordingly, York City is liable for the unconstitutional conduct of Individual

   Defendants within the meaning of Monell v. Department of Social Services, 436

   U.S. 658 (1978).

                               COUNT IV
     Conspiracy under Federal Law and Failure to Prevent a Conspiracy

64. Plaintiff incorporates the foregoing paragraphs, as if fully set forth herein.

65. When “two or more persons in any State or territory conspire . . . for the

   purpose of depriving, either directly or indirectly, any person or class of persons

   of the equal protection of the laws, . . . the party so injured or deprived may

   have an action for the recovery of damages . . . against any one or more of the

   conspirators.” See 42 U.S.C. §1985(3).

66. The Individual Defendants knew or should have known that their actions

   violated federal and State laws, but they purposely ignored the law and

   proceeded to violate Plaintiff's constitutional rights.

67. The Individual Defendants acted in concert in that each had a role in the use of

   excessive force when confronting, detaining and searching Plaintiff and in their

   search of his vehicle.

68. The Individual Defendants had a common purpose, namely detaining and

   searching Plaintiff because of his race and ethnicity.
       Case 1:19-cv-00189-YK Document 17-1 Filed 12/11/19 Page 13 of 14



69. The Individual Defendants violated Plaintiff's constitutional rights, said

   unlawful purpose and concerted action being a civil conspiracy, under 42

   U.S.C. §1985(3).

70. At no time did any of the Individual Defendants try to dissuade or prevent any

   other Individual Defendant from violating Plaintiff's constitutional rights,

   thereby incurring liability pursuant to 42 U.S.C. §1986.

71. The Individual Defendants acted with malice, evil intent and reckless disregard

   when they conspired to violate Plaintiff's constitutional rights.

72. As a direct and proximate cause of the Individual Defendants’ civil conspiracy

   and their failure to prevent a conspiracy, Plaintiff suffered humiliation, trauma,

   emotional distress and pain and suffering.

                              REQUESTED RELIEF

Wherefore, Plaintiff respectfully requests:

   A. Compensatory damages as to all Defendants;

   B. Punitive damages as to Individual Defendants;

   C. Reasonable attorneys’ fees and costs;

   D. Declaratory, injunctive and other equitable relief; and

   E. Such other and further relief as may appear just and appropriate.

   Plaintiff hereby demands a jury trial.

                                        /s/ Leticia C. Chavez-Freed
                                        Leticia C. Chavez-Freed, Esq.
                                        PA Bar ID 323615
Case 1:19-cv-00189-YK Document 17-1 Filed 12/11/19 Page 14 of 14



                             The Chavez-Freed Law Office
                             2600 N. 3rd Street
                             Harrisburg, PA. 17110
                             (717) 893-5698
                             (717) 893-5873 (fax)
                             Counsel for Plaintiff Victor U. Ezeibe
